UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6876


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNY BERNARD MILLER, a/k/a Bernard Miller,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:92-cr-00101-GCM)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Bernard Miller, Appellant Pro Se.       Gretchen C. F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny    Bernard    Miller     appeals    the       district     court’s

order     denying    his    motion   for    reduction       of    sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                        United States v.

Miller,    No.   3:92-cr-00101-GCM      (W.D.N.C.     Apr.       28,   2009).      We

dispense     with    oral    argument      because    the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2